       Case 1:09-cv-00956-TWT Document 793 Filed 02/03/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA



 IN RE: ANDROGEL ANTITRUST                  Case No. 1:09-MD-2084-TWT
 LITIGATION (NO. II)


 ROCHESTER DRUG CO-
 OPERATIVE, INC., et al.,                   CASE NO. 1:09-CV-956-TWT

                Plaintiffs,
                              v.
 UNIMED PHARMACEUTICALS,
 LLC, et al.
                Defendants.


       STIPULATION OF DISMISSAL OF ROCHESTER DRUG CO-
         OPERATIVE, INC.’S CLAIMS AGAINST ACTAVIS, INC.

             Plaintiff Rochester Drug Co-Operative, Inc. (“Plaintiff”) and

Defendant Actavis, Inc., n/k/a Allergan Finance, LLC and f/k/a Watson

Pharmaceuticals, Inc., (“Actavis, Inc.”), pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

hereby stipulate to the dismissal with prejudice of Plaintiff’s claims against

Actavis, Inc., with each party to bear its own costs and attorney’s fees.
       Case 1:09-cv-00956-TWT Document 793 Filed 02/03/20 Page 2 of 2




DATED: February 3, 2020

                              Respectfully submitted,

 /s/ ____David F. Sorensen                  /s/ Paul M. Eckles
 David F. Sorensen                          Paul M. Eckles
 BERGER MONTAGUE PC                         Steven C. Sunshine
 1818 Market Street, Suite 3600             SKADDEN, ARPS, SLATE,
 Philadelphia, PA 19103                     MEAGHER & FLOM LLP
 Tel.: (215) 875-5705                       1440 NEW YORK AVE., N.W.
 Counsel for Rochester Drug Co-             WASHINGTON, D.C. 20005
 Operative, Inc.                            (202) 371-7000 (TELEPHONE)
                                            Counsel for Actavis, Inc. (n/k/a
                                            Allergan Finance, LLC)




                         CERTIFICATE OF SERVICE

             I hereby certify that on February 3, 2020 a true and accurate copy of

the foregoing was filed electronically via CM/ECF in the United States District

Court for the Northern District of Georgia and electronically served by the Court to

all counsel of record.

Date: February 3, 2020                /s/ David F. Sorensen
